t c memo united_states tax_court derrick barron tartt petitioner v commissioner of internal revenue respondent docket no 4973-18l filed date derrick barron tartt pro_se mayer y silber and kerrington a hall for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 c and d of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for he contends that he is not obligated to pay the tax_liabilities he reported on those returns because of claims he has advanced against the u s government in unrelated litigation finding petitioner’s arguments frivolous we will grant respondent’s motion for summary_judgment and sustain the collection action background the following facts are derived from the parties’ motion papers including the declaration and exhibits accompanying respondent’s motion see rule b petitioner resided in florida when he filed his petition a petitioner’s unrelated litigation in date petitioner filed substantially identical complaints against a hospital and a medical practice alleging employment discrimination the u s district_court for the northern district of illinois dismissed the first case for fail- ure to state a claim and failure to prosecute and it dismissed the second on res_judicata grounds the u s court_of_appeals for the seventh circuit affirmed both judgments see 453_f3d_817 7th cir petitioner then filed a complaint alleging that the participants in the preced- ing lawsuits--including the defendants their attorneys the presiding judges and the u s government--had joined in a conspiracy to deprive him of employment benefits the court_of_appeals summarily affirmed the dismissal of that action and imposed sanctions on petitioner for frivolous filings see tartt v magna health sys no wl 7th cir date b proceedings in this case for and petitioner filed federal_income_tax returns re- porting taxable_income of dollar_figure dollar_figure and dollar_figure respectively he calculated the tax due on these amounts but did not pay any portion of the balance due for each year the irs assessed the tax shown as due additions to tax under sec_6651 and sec_6654 and interest as of date petitioner’s aggregate un- paid tax_liabilities for exceeded dollar_figure in an effort to collect these unpaid liabilities the irs filed an nftl and on date issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing he timely requested a cdp hearing stating that he could not pay the balance and that he had a federal lawsuit in which the government has denied due process of law that has resulted in loss of millions he made no reference to his tax_liabilities or anything else relevant to the nftl filing but as- serted that he would seek certiorari from the court of appeals’ judgment affirming the dismissal of his conspiracy claims his case was assigned to a settlement officer so from the irs appeals of- fice the so verified that the assessments had been properly made that the irs had timely sent notice_and_demand for payment to petitioner’s last_known_address that there remained a balance due and that the nftl filing otherwise complied with applicable law and administrative procedure the so acknowledged receipt of petitioner’s hearing request and scheduled a telephone conference for date the so advised him that she could not consider a collection alternative unless he submitted a form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information petitioner did not respond to these communications nor did he call the so at the time of the hearing or at any other time the so then sent him a last chance letter offering him an additional days to submit the requested informa- tion and anything else he wished her to consider fifteen days later the so re- ceived a letter from petitioner in which he stated it’s my position that the united_states owes more than owed therefore i will not pay any debt to the united_states until the debt owed is settle d through the courts or settlement he did not otherwise address his tax_liabilities for and supplied no information bearing on his entitlement to a collection alternative having received no relevant information from petitioner the so began to close the case on the basis of information in the administrative file while doing so she noted that petitioner lived in a federally_declared_disaster area she called petitioner and left a voice message asking that he contact her if he wished to schedule additional cdp proceedings he never responded on date after the disaster_area designation was lifted the so closed the case on date the irs issued petitioner a notice_of_determination sustaining the nftl filing and he timely petitioned this court for review as the basis for his position he stated i dispute the irs determination_letter due to con- spiracy of the northern district of illinois and 7th circuit_court of appeals state of illinois several federal agencies including the departments of treasury defense justice labor and commerce and several corporations to deny rights and benefits of military and civilian employment that far exceeds any debt ow ed any federal_agency on date respondent filed a motion for summary_judgment to which petitioner responded on date his response reiterates his conspiracy claims without addressing the facts or law relevant to disposition of respondent’s motion discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for sum- mary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the taxpayer’s underlying tax_liability is properly before us we review the so’s determination de novo 114_tc_176 in all other respects we review the irs’ decision for abuse_of_discretion only id pincite abuse of dis- cretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir holloway v commissioner tcmemo_2007_175 94_tcm_25 aff’d 322_fedappx_421 6th cir c underlying tax_liability a taxpayer may dispute the existence or amount of his underlying liability in a cdp case if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 having self-reported his tax_liabilities for petitioner was entitled to challenge them before the so but to mount a proper challenge he was required to present the so with evidence that his correct_tax liabilities for were different from the amounts that he reported see moriarty v commissioner tcmemo_2017_204 114_tcm_441 ‘an issue is not properly raised if the taxpayer fails to present to appeals any evidence after being given a reasonable opportunity’ to do so quoting sec_301_6330-1 q a-f3 proced admin regs aff’d per order wl 6th cir date ligman v commissioner tcmemo_2015_79 109_tcm_1405 holding that taxpayer did not properly challenge his self-reported liability when he presented the so with no evidence regarding it in some circumstances a taxpayer may properly challenge his underlying tax_liability by showing that it should be reduced by application of an overpayment tax_credit existing in his account for another year e g 138_tc_348 116_tc_60 see 141_tc_173 discussing applicable standard of review but a taxpayer may do this only where a credit from another tax_year indisputably exists del-co w v commissioner tcmemo_2015_142 110_tcm_119 w e do not have jurisdiction under sec_6330 to ‘determine an overpayment of an unrelated liability ’ id quoting weber t c pincite at the cdp hearing petitioner did not contend or supply evidence that his reported tax_liabilities were incorrect nor did he allege that he has an available credit from another year that could be applied to reduce those liabi- lities see weber t c pincite rather he wishes to offset against those lia- bilities a monetary judgment that he seeks in litigation deemed frivolous by every court to consider the question we lack jurisdiction to consider petitioner’s collateral attack on his tax_liabilities neither the so nor we have authority to second-guess the de- cisions of the courts that have ruled against him even if we had such jurisdiction no legal authority exists for offsetting against an assessed federal tax_liability a claim against the government in a totally unrelated matter because petitioner has not raised a proper challenge to his underlying tax_liabilities we review the so’s determination for abuse_of_discretion only d abuse_of_discretion in determining whether the so abused her discretion we consider whether she properly verified that the requirements of any applicable law or admin- istrative procedure had been met considered any relevant issues petitioner raised and determined whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so clearly satisfied all three require- ments the so did not abuse her discretion by declining to consider a collection alternative and closing this case petitioner initially indicated interest in a collec- tion alternative but he did not offer one nor did he supply any of the financial in- formation necessary to enable the so to consider one we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alter- natives and sustain collection action where as here the taxpayer has repeatedly failed after being given sufficient opportunities to make an offer or supply the necessary forms and information see eg solny v commissioner tcmemo_2018_71 at gentile v commissioner tcmemo_2013_175 106_tcm_75 aff’d 592_fedappx_824 11th cir e frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained a proceeding primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruhwiler v commissioner tcmemo_2016_18 111_tcm_1071 petitioner’s arguments are frivolous and he has wasted considerable re- sources of respondent and this court his conduct is thus deserving of a penalty but this appears to be his first appearance in the tax_court and we have not yet had the occasion to advise him of the risk he faced while we will refrain from imposing sanctions now we warn him that we will be less generous in the future to reflect the foregoing decision will be entered for respondent
